Citation Nr: 0028596	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  98-03 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for osteomyelitis of 
the toes of the right foot secondary to service-connected 
frostbite residuals of the right foot.

2.  Entitlement to service connection for osteomyelitis of 
the 4th toe of left foot due to frostbite of the left foot.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to June 
1948, from September 1950 to September 1951, April 1952 to 
August 1953, and April 1954 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
history of minor frostbite of the toes of the right foot, 
service connection for osteomyelitis of the 2nd distal toe of 
the right foot due to frostbite, and service connection for 
osteomyelitis of the 4th distal toe of the left foot.

The Board REMANDED these issues to the RO in September 1998.  
The RO, in a November 1999 rating decision, the RO granted 
service connection for residuals of frostbite of the right 
foot, but continued the denials of service connection for 
osteomyelitis of the right foot secondary to frostbite and 
service connection for residuals of frostbite of the left 
foot with osteomyelitis of the 4th distal toe.


FINDINGS OF FACT

1.  The veteran's claim for osteomyelitis of the toes of the 
right foot is plausible.

2.  The veteran's claim for osteomyelitis of the 4th toe of 
the left foot is plausible.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for osteomyelitis of the toes of the right foot is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

2.  The veteran's claim of entitlement to service connection 
for osteomyelitis of the 4th distal toe of the left foot due 
to frostbite of the left foot is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that osteomyelitis of his feet 
developed as a residual of frostbite of both feet he 
sustained while on active duty in Alaska in the 1950's.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  According to the 
applicable regulations, a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (1999).  

Service medical records reflect that the veteran was treated 
for frostbite of all the toes of the right foot (emphasis 
added) in January 1956.  VA medical records from July 1996 to 
May 1997 show treatment for ulcers of the toes of the right 
and left feet.  Medical records 1997 to 1999 reflect 
diagnoses including osteomyelitis of the right 2nd distal 
phalanx; bilateral ulcers of the feet; chronic ulcer of left 
great toe, 2nd toe, and 3rd toe; and ulcer/abscess of the 
right 5th metatarsal. 

At a July 1999 VA cold injury examination, the veteran 
reported a history of frostbite to both feet (emphasis 
added).  The diagnoses included frostbite of the feet, ulcer 
of the great toe of the left foot, status post amputation of 
the tip of the 2nd right toe, and status post amputation of 
the tip of the left 2nd toe.  The examiner opined that the 
veteran's osteomyelitis could be secondary to frostbite.  In 
November 1999, the RO granted service connection for 
residuals of frostbite of the toes of the right foot.

The Board has reviewed the probative evidence of the record 
including the veteran's service medical records, the VA 
medical records to include the July 1999 VA examination, and 
the veteran's statements.  The Board finds that the opinion 
of the VA examiner in July 1999 was sufficient to render the 
claims plausible, but too speculative to grant the benefits 
sought.  Further development of this well grounded claim is 
now necessary.


ORDER

The claim of entitlement to service connection for 
osteomyelitis of the toes of the right foot is well grounded.  
The claim of entitlement to service connection for 
osteomyelitis of the 4th distal toe of the left foot is well 
grounded.  


REMAND

Because the claim of entitlement to service connection for 
osteomyelitis of the toes of the right foot and osteomyelitis 
of the 4th distal toe of the left foot are well grounded, VA 
has a duty to assist the veteran in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The Board is of the opinion that the etiology of the 
osteomyelitis is best established by having the veteran 
undergo orthopedic and vascular specialty examinations.  The 
attention of both examiners is directed to the contents of 
the claims file, and, specifically, to the service medical 
records, which show frostbite of the right foot only.  The 
attention of the examiners is also directed to the fact that 
the veteran is service connected for residuals of frostbite 
of the right foot and varicose veins of both legs.

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule the veteran 
for VA examinations by orthopedic and 
vascular specialists.  The VA examiners 
should review the record and answer the 
following questions:  1) State with 
specificity in which toes of the right 
foot osteomyelitis has been found.  2)  
State with specificity in which toes of 
the left foot osteomyelitis has been 
found.  3) Is it at least as likely as 
not that any osteomyelitis of the toes 
of the right or left foot is the result 
of the veteran's service-connected 
frostbite residuals of the toes of the 
right foot?  4) Is it as least as likely 
as not that the veteran's service-
connected post-operative varicose veins 
of the legs resulted in osteomyelitis of 
the toes of right or left foot?  All 
indicated studies should be conducted.  
The VA examiners should state the bases 
for the findings.  The VA examiners must 
answer the questions posed in the manner 
asked "Is it at least as likely as not 
. . ."

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  This remand serves as 
notification of the regulation.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

